ON PETITION FOR REHEARING.
SULLIVAN, J.
A petition for rehearing has been filed in this case and upon an examination of it the' court is fully satisfied that it made -an error in its former ruling in the original opinion in holding that there was no reversible error in the record.
The plaintiff claimed $1,000 as damages, which damages were unliquidated, and the trial court, without taking any evidence whatever in regard to the damages sustained by the plaintiff, entered judgment in his favor for the sum of $999, evidently holding that a denial in the answer to the effect that the plaintiff had been damaged in the sum of $1,000 was not sufficient to put the plaintiff upon his proof as to the amount of his damages, and that the court was authorized to assess the damages at -anything less than $1,000, without taking any evidence.
It is held in 1 Black on Judgments, sec. 139, that it is -erroneous for the court in an action on an unliquidated claim to proceed to render final judgment for a specific sum with*175out preliminary assessment of damages. (2 Sutherland on Damages, secs. 427, 429, 430.)
The case of Shattuc v. McArthur, 25 Fed. 133, was based on a claim of $50,000 damages for libel, and it was insisted in that case that the answer contained no defense, and the court there held that if an action is on a contract where the damages are liquidated and certain and no defense is set up, judgment might be entered for the amount due as disclosed by the complaint, but where damages are unliquidated and uncertain, and no defense is disclosed by the answer, the damages, being unliquidated, must be proved, and until they are determined by proof, no judgment can be legally entered.
On a claim for unliquidated damages, it is error for the court on default to enter judgment for the damages claimed without requiring the plaintiff to prove the amount of damages he has sustained. (See Parke v. Wardner, 2 Ida. 263, 285, 13 Pac. 172; Idaho Placer Min. Co. v. Green, 14 Ida. 294, 94 Pac. 161.)
We have therefore concluded to modify the original opinion in this case and remand the ease for a new trial on the question .of damages, and direct the trial court to permit the defendant to amend his answer, if he desires to do so, and to try the issue of damages as provided by law. In all other respects the judgment of the trial court is affirmed.
Costs of this appeal are awarded to the appellant.
Ailshie, C. J., and Stewart, J., concur.